United States Court of Appeals
                       For the First Circuit


Nos. 09-1470
     09-1494
     09-1589

                         VICOR CORPORATION,

                Plaintiff, Appellee/Cross-Appellant,

                                 v.

     VIGILANT INSURANCE COMPANY; FEDERAL INSURANCE COMPANY;
                  CONTINENTAL CASUALTY COMPANY,

               Defendants, Appellants/Cross-Appellees.


                            ERRATA SHEET

     The opinion of this Court issued on March 16, 2012 is amended
as follows:

     On p. 19, line 20, "with a new drives" should read "with new
drives"